NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0976-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

LUIS DELCARMEN,
a/k/a LUIS DEL CARMEN,

     Defendant-Appellant.
________________________

                   Submitted February 3, 2022 – Decided February 23, 2022

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 16-02-0150.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alyssa Aiello, Assistant Deputy Public
                   Defender, of counsel and on the briefs).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Ali Y. Ozbek, Assistant
                   Prosecutor, of counsel and on the briefs).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Luis Delcarmen was convicted by a jury of two counts of first-

degree murder, N.J.S.A. 2C:11-3(a)(1) and (a)(2) (counts one and seven); two

counts of felony murder, N.J.S.A. 2C:11-3(a)(3) (counts two and eight); one

count of first-degree attempted murder, N.J.S.A. 2C:5-1 and 2C:11-3(a)(1)

(count ten); one count of first-degree robbery, N.J.S.A. 2C:15-1(a)(1) (count

three); three counts of second-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(a) (counts five, nine, and eleven); and one count of

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (count

six). After his motion for a new trial was denied, defendant was sentenced to an

aggregate 118 years of imprisonment subject to an eighty-five percent parole

disqualification, pursuant to the No Early Release Act (NERA), N.J.S.A. 2C:43-

7.2. Defendant challenges his convictions and sentence, which we now affirm.

      This case arises from a June 20, 2015 shooting in front of a Passaic lounge,

which left two dead and one seriously injured. That night, Amin Rivas was

celebrating his twenty-fourth birthday at the lounge with friends, including

EnPaul Cantero, Denise Gonzalez, Ivan Santiago, Eric Gonzalez, and Angelica

Arias. Cantero wore a gold-colored chain. During the night, Rivas and Cantero

were approached by people at the bar who asked whether their jewelry was real.


                                                                            A-0976-18
                                        2
Rivas and his friends left the club after 2:00 a.m., as it was closing, and lingered

in the front.

      Defendant, and co-defendants, Johan Gonzalez, and Augusto Solano, were

also at the club. Defendant wore capri pants, a t-shirt featuring the American

flag and an American Indian woman, and black and white sneakers. Defendant

left the lounge before it closed.

      Surveillance footage from the club showed a shooting occurred at 2:47

a.m.; the shooter wore a hooded sweatshirt with artwork on the front, capris with

white trimming, black and white sneakers, and something covering the top half

of his head. The shooter walked up to Cantero, shot him in the abdomen, and

struggled with Cantero while taking his chain. The video also showed the

shooter fire at Rivas, and the bullet exit through his back and hit Denise.1

Cantero and Denise were declared dead at the hospital; Rivas survived. Rivas

was unable to identify the shooter but noted he was wearing a red hoodie.

Santiago identified the shooter as wearing red and a do-rag.

      Based on the footage and from community interactions, detective Rinaldo

Arroyo identified defendant as the shooter. A few hours after the shooting,



1
  We use first names for Denise, Johan, and Eric because they have the same
surname. We intend no disrespect.
                                                                              A-0976-18
                                         3
defendant and Johan were involved in another shooting in Clifton.        Police

suspected that Johan and defendant were together and went to Johan's home to

look for them.

        Police found defendant in the bathroom at Johan's house. Johan's mother

consented to a search of her home and police found the black and white sneakers

and the t-shirt the shooter wore in the surveillance footage.       Police also

recovered defendant's phone and passport.

        Detective John Rodriguez interviewed Sandy Carrasco who worked

security for the lounge the night of the incident. Carrasco stated he recognized

defendant, whose nickname was Kimba, from the surveillance footage and

identified him from his pants and shirt as the shooter. Carrasco said he saw

defendant outside the club wearing a hoodie and something covering his

forehead. Carrasco further identified defendant from his shoes and distinctive

walk.

        While in police custody defendant said the following to Solano: "[Y]ou

don't say anything, you hear." Officer Alex Ortiz heard the statement and

Rodriguez directed him to write a contemporaneous report of what they

overheard.




                                                                          A-0976-18
                                       4
      Admir Hoornaert was an inmate during defendant's jail stay. Hoornaert

assisted other inmates with their legal matters and met with defendant a handful

of times to review his case. During a conversation with Hoornaert, defendant

admitted to the murders and expressed an interest in "getting rid of" a witness.

Hoornaert wrote a letter to the Prosecutor's office to this effect. Nash Williams,

also an inmate, overheard defendant's statement, but did not report it.

      During the twelve-day trial, the State presented testimony from over

twenty fact and expert witnesses.      Rivas testified that on the night of the

shooting, a man came up to him at the bar and asked if his watch was real. When

Cantero joined Rivas at the bar, the man also asked Cantero where he was from

and whether his necklace was real and how much it cost. Rivas described the

shooting consistent with the video footage and recounted his description of the

shooter's clothing as he told police during his interview.

      Arias testified and described the scene outside the lounge at closing time

and the shooting. She said she talked to police following the incident and

identified the shooter as a male with a dark complexion wearing a red hoodie

motioning like he had a gun.

      Santiago testified that throughout the evening, there was a group of people

who kept looking at him and his friends and whispering. He stated that after


                                                                            A-0976-18
                                        5
leaving the club he was talking to Cantero for about fifteen minutes when "a guy

came up with a gun and let it off." Santiago said the shooter hovered over

Cantero, shooting a couple more times and wore red with a do-rag on his head.

      Officer Roberto Cancel testified he responded to the shooting, rendered

first aid to one of the victims, canvased the area, and discovered four shell

casings. Officer Alex Flores testified he was one of the officers who went to

Johan's house and found defendant in the bathroom. A Passaic County crime

scene investigation expert testified the gunshot residue test on defendant's hands

was negative.

      Detective Rodriguez's testimony recounted Carrasco's identification of

defendant and defendant's comment during booking. Rodriguez also testified he

conducted a photo array for Santiago, which included defendant's picture, but

Santiago was unable identify anyone as the shooter.

      Detective Arroyo testified he identified Carrasco and defendant from the

surveillance footage 2 as individuals he knew from the community. Defense

counsel objected to the testimony of how Arroyo knew defendant, arguing the

jury would infer Arroyo knew defendant from prior criminal conduct. The trial


2
  Arroyo explained he first tried to view the footage on the lounge owner's phone
but could not see anything. However, when the footage was transferred to DVD
and projected onto a bigger screen, he was able to recognize the shooter.
                                                                            A-0976-18
                                        6
judge overruled the objection, noting the jury did not need to know how Arroyo

specifically distinguishes defendant, only that he knows him from the

community. The judge also instructed the jury as follows:

            You've heard testimony that law enforcement knows or
            is familiar with the defendant . . . from the community.
            With reference to this testimony, be reminded that as
            with all evidence presented in the trial, you may or may
            not find it credible. You are not to consider the fact
            that a member . . . of law enforcement testified that they
            know [defendant] as prejudicing him in any way.

                   Members of local law enforcement routinely
            come in contact with many members of the community
            in a variety of situations, including, but not limited to
            participating in school events, sports events, and other
            community events, as well as meeting members of the
            community by spending time in the community, or from
            a variety of other situations totally unconnected with
            criminal activity. Recognition of the defendant from
            the community . . . by a law enforcement officer who
            works in that community is not evidence that the
            defendant has ever been arrested or convicted of a
            crime.

      Arroyo testified he knew defendant's nickname and knew him for

approximately ten years.    He identified defendant and the clothing he was

wearing in the video. He noted defendant had a "little beard" on the chin.

Testifying from still photographs of the video footage, Arroyo stated:

                  I see [defendant] wearing the same hoodie with
            the [do-rag] on. As you can see, he has a [do-rag] on
            with the same capri pants and with the white and black

                                                                         A-0976-18
                                        7
             Jordan sneakers with his hands in his pockets inside of
             his hoodie.

                    ....

             [H]e had the [do-rag] on. You can still see the beard
             that he has there. And he changed and put a sweater on
             with some type of graphics in the front.

      The State played the surveillance footage for Arroyo, and he identified

defendant, wearing the same clothing he previously identified, outside the club

at 2:26:42 a.m. Arroyo narrated the video showing Johan and Solano walking

down the street next to defendant. He noted defendant had nothing on his head

at 2:31 a.m. Arroyo indicated the video showed defendant with "both his hands

inside the hoodie with some artwork in the front, with the capri[] pants, the white

trimming and the white and black sneakers, approaching my victims, Denise

. . . and . . . Cantero." Arroyo explained defendant then shot Cantero in the

stomach, struggled with him, and grabbed his chain after Cantero fell. Arroyo

also identified defendant from the video by "[t]he way he walks, he has a certain

walk to him. . . . [W]hen he's walking, his feet go like side to side . . . ." Arroyo

explained he found the shoes and shirt defendant wore during the shooting at

Johan's mother's house.

      Carrasco testified he knew defendant from playing sports in Passaic. He

contradicted his statements to police from the night of the event in which he

                                                                              A-0976-18
                                         8
identified defendant as wearing capris.       He claimed he did not recognize

defendant in the image from the surveillance footage. The trial judge granted

the State's motion to treat Carrasco as a hostile witness and conducted a Gross3

hearing. The trial judge heard testimony from Carrasco and concluded the Gross

factors were met, and the video of Carrasco's statement to the police could be

presented to the jury depending on Carrasco's answers. Following the hearing,

trial resumed, and Carrasco testified consistently with what he told police during

his interview and identified defendant as the shooter from the surveillance video

by his clothing and the way he walked.

        Hoornaert testified as a jailhouse informant and explained he sent a letter

to the Passaic County Prosecutor's office before the trial, notifying the

prosecutor defendant "had indicated . . . that he had committed two murders. He

had killed two kids and an additional person was shot in the process." He said

he told defendant his case was weak because there were witnesses, and

defendant responded "well, what if the witness is out."          Hoornaert stated

defendant proposed $10,000 in exchange for "tak[ing] care of a witness." He

also said defendant admitted to taking the chain off one of the victims.




3
    State v. Gross, 121 N.J. 1 (1990).
                                                                             A-0976-18
                                         9
       Hoornaert testified this frightened him and caused him to wait nearly two

weeks before deciding to write to the prosecutor. He testified he did not ask for

anything from the prosecutor's office in return for the testimony aside from

immunity.

       Williams also testified and confirmed he received no promises or

favorable treatment in return for his testimony. He testified he was in the jail

library and overheard the conversation between Hoornaert and defendant.

Williams did not notify the authorities because Hoornaert indicated he was

possibly going to write the letter and Williams feared the consequences.

       During the charge conference, the State requested the court include the

eyewitness factors in the identification charge under State v. Henderson.4 The

judge declined, finding there was no eyewitness identification. The defense

agreed Henderson did not apply.

       The judge instructed the jury as follows:

                    The State has presented [the] testimony of . . .
             Arroyo, . . . Carrasco, and . . . Rodriguez. You will
             recall that these witnesses identified the defendant as
             the person who committed the offense or offenses. It's
             your function to determine whether the witness's
             identifications of the defendant are reliable and
             believable or whether they're based on a mistake or, for
             any reason, not worthy of belief. You must decide

4
    208 N.J. 208 (2011).
                                                                           A-0976-18
                                       10
            whether all, some, or none of the identifications are
            sufficiently reliable evidence that this defendant is the
            person who committed the offense or offenses charged.

                   You may consider whether the witness was
            exposed to opinions, descriptions, or identifications
            given by other witnesses, to photographs or videos or
            to any other information or influence that may have
            affected the independence of the identification. Such
            information can affect the independent nature and
            reliability of a witness's identification and inflate the
            witness's confidence in the identification.

                   You're also free to consider any other factor
            based on the evidence or lack of evidence in the case
            that you consider relevant to your determination
            whether the identifications were reliable. Keep in mind
            that the presence of any single factor or combination of
            factors, however, is not an identification that a
            particular witness is incorrect. Instead, you may
            consider all of the . . . circumstances of the case,
            including all of the testimony and documentary
            evidence, in determining whether a particular
            identification made by a witness is accurate and thus
            worthy of your consideration as you decide whether the
            State has met its burden to prove identification beyond
            a reasonable doubt.       The ultimate issue of the
            trustworthiness of an identification is for you to decide.

After the judge instructed the jury, defense counsel stated he was "satisfied"

with the instruction.

      After the trial, Williams sent several letters to the judge and the

prosecutor. He stated although he was not promised anything in exchange for

his testimony, he thought the State would help him. In some letters, he asked

                                                                         A-0976-18
                                       11
for assistance in a change of custody motion.            He stated: "[He] was

uncomfortable with the situation and . . . was interested in some sort of safety "

for himself.

        The trial judge conducted a hearing. Williams testified the State made no

promises to him in exchange for his testimony and was not promised witness

protection or offer sentencing help. He testified he wrote the letter when he was

"very, very frustrated" and "used some wrong words and gave the wrong

impression, but nobody ever promised [him] anything . . . . [He] just expected

somebody . . . to get back to [him] . . . ." He merely asked the prosecutor for "a

good word" in his change of custody motion.

        The State produced additional letters from Williams requesting the State's

help regarding a lighter sentence on an out-of-state charge. He claimed his

letters were a request for assistance, but that he was not expecting any help and

reiterated no promises were ever expressed to him. Detective Angel Perales,

whom Williams said would investigate providing protection, testified Williams

did not ask for anything in exchange for speaking with the detectives.

        Defendant moved for a new trial on grounds Williams' letters were newly

discovered evidence which the judge denied. She addressed the Carter5 factors


5
    State v. Carter, 85 N.J. 300 (1981).
                                                                            A-0976-18
                                           12
and ruled that while the evidence was newly discovered because some of the

letters were transmitted after the trial and the pre-trial letters were sent only to

the State, they would not have changed Williams' testimony. The judge ruled

"although . . . Williams' letters may have expressed a hope and desire for

protection or assistance, he was not expressing an expectation of same either

before or after testifying." The judge found Williams' testimony was cumulative

to Hoornaert's. She noted even without the testimony, there was "overwhelming

evidence of the defendant's guilt, making it improbable that the jury would have

otherwise reached a different verdict."

      The trial judge sentenced defendant. She found aggravating factor one,

N.J.S.A. 2C:44-1(a)(1), the nature and circumstances of the offense. She noted

the grievous injuries sustained by Rivas and the death of two young people. The

judge found aggravating factor two, N.J.S.A. 2C:44-1(a)(2), gravity of the harm,

because of the severe injury to Rivas. She found aggravating factor three,

N.J.S.A. 2C:44-1(a)(3), risk of re-offense, because the evidence established a

plot to kill a witness. The judge also found aggravating factor six, N.J.S.A.

2C:44-1(a)(6), defendant's prior criminal record and seriousness of offenses,

noting defendant had a prior record, albeit not a significant one. The judge also

found aggravating factor nine, N.J.S.A. 2C:44-1(a)(9), the need for deterring


                                                                              A-0976-18
                                        13
defendant and others from committing a future offense noting "a clear concern

for public safety." The trial judge found no mitigating factors.

        The judge analyzed the Yarbough6 factors and concluded consecutive

sentences were appropriate because most of the factors favored the State. She

noted the crimes were not predominantly independent of one another given the

timing of the robbery and murders. She found the crimes involved separate acts

of violence. She stated:

              [T]he second shooting may appear to be one act,
              because one bullet struck both victims. But this [c]ourt,
              however, analyzes the second act as one bullet striking
              two people and compares it in essence to a death by
              auto case with more than one victim. Yes, it's one
              event, but there are multiple victims. So here one firing
              resulted in two victims. One death and the second
              grievous injuries. It was an intentional firing. In a
              death by auto case the Supreme Court of New Jersey
              has held that consecutive sentences are permissible. 7

She found the crimes were not committed at different times or places but

involved multiple victims.

        Defendant was sentenced to fifty years, subject to NERA, for the murder

of Cantero, and a consecutive fifty-year term subject to NERA for Denise's



6
    State v. Yarbough, 100 N.J. 627 (1985).
7
    State v. Carey, 168 N.J. 413 (2001).
                                                                          A-0976-18
                                        14
murder. Defendant received an eighteen-year term subject to NERA for the

attempted murder of Rivas, consecutive to the murder sentences. The judge

sentenced defendant to a concurrent sixteen-year term, subject to NERA, for the

robbery. Defendant received ten years pursuant to the Graves Act 8 for unlawful

possession of a weapon. The judge merged counts two, four, seven, eight, and

ten with the substantive offenses. She noted the five-year parole supervision on

counts one, nine, and six would run consecutively.

       On appeal, defendant argues:

             I.     THE TRIAL COURT ERRED IN PERMITTING
             . . . ARROYO TO TESTIFY ABOUT WHAT HE SAW
             ON THE SURVEILLANCE FOOTAGE AND
             REPEATEDLY IDENTIFY [DEFENDANT] AS THE
             SHOOTER.

                   A.    The Identification Was Not Sufficiently
                   Reliable.

                   B.   Arroyo's Testimony As To The Contents
                   Of The Surveillance Footage And The Identity Of
                   The Shooter Was Improper Lay-Witness
                   Opinion.

                   C.    Even     If   Familiarity  Renders     A
                   Video/Photo Identification Admissible In Some
                   Situations, The Probative Value Of Arroyo's
                   Identification Was Outweighed By The Resulting
                   Prejudice.


8
    N.J.S.A. 2C:43-6(c).
                                                                          A-0976-18
                                      15
      II. THE JURY DID NOT HAVE THE
      NECESSARY TOOLS TO PROPERLY EVALUATE
      CARRASCO'S OUT-OF-COURT IDENTIFICATION,
      BECAUSE THE IDENTIFICATION CHARGE
      FAILED TO INCLUDE ANY INSTRUCTION ON
      THE NATURE OF MEMORY AND THE FACTORS
      THAT   AFFECT   THE    RELIABILITY   OF
      EYEWITNESS IDENTIFICATION.

      III. THE MATTER MUST BE REMANDED
      BECAUSE THE TRIAL COURT ABUSED ITS
      DISCRETION IN RUNNING THE SENTENCES ON
      COUNTS SEVEN AND TEN CONSECUTIVELY,
      AND FOR RECONSIDERATION OF SENTENCE IN
      LIGHT OF DEFENDANT'S YOUTH.

Defendant raises the following points in his pro se brief:

      I.  [DEFENDANT'S] CONVICTION MUST BE
      VACATED BECAUSE THE STATE PRESENTED
      INSUFFICIENT EVIDENCE TO SUPPORT A
      CONVICTION.

      II. CUMULATIVE TRIAL ERRORS IN THE
      CONTEXT OF THE PROCEEDINGS BELOW
      DEPRIVED [DEFENDANT] OF A FAIR TRIAL AND
      WARRANT REVERSAL.

      III. THE TRIAL COURT ERRED WHEN IT
      DENIED [DEFENDANT'S] MOTION FOR A NEW
      TRIAL BASED ON NEWLY DISCOVERED
      EVIDENCE WHEN THE PROSECUTION FAILED
      TO DISCLOSE TO THE DEFENSE LETTERS
      WRITTEN BY THE INFORMANTS AFTER TRIAL
      REGARDING BENEFITS DISCUSSED BETWEEN
      INFORMANTS    AND    THE  PROSECUTOR.
      MOREOVER, RECENT DIRECTIVE FROM THE
      ATTORNEY GENERAL REGARDING TESTIMONY

                                                             A-0976-18
                                16
            OF   JAILHOUSE INFORMANTS    REQUIRES
            REVIEW FOR COMPLIANCE REQUIREMENTS TO
            ENSURE THE RELIABILITY OF JAILHOUSE
            INFORMANTS'    TESTIMONY    WARRANTS
            REVERSAL.

                                         I.

      Defendant claims the trial judge erred by allowing Arroyo to testify about

the surveillance footage and repeatedly identify defendant as the shooter where

the video had poor quality. He asserts Arroyo's testimony exceeded his role as

a fact witness because he was permitted to express an opinion about the video's

content, including that defendant left the club and returned wearing a different

top, despite the State not seeking a clarification. He argues it was prejudicial

error to allow Arroyo to tell the jury he knew defendant from the community,

and the judge compounded the error by forbidding defense counsel to cross-

examine Arroyo about the basis of his knowledge.

                                        A.

      N.J.R.E. 701 states: "If a witness is not testifying as an expert, the witness'

testimony in the form of opinions or inferences may be admitted if it: (a) is

rationally based on the witness's perception; and (b) will assist in understanding

the witness' testimony or in determining a fact in issue." An officer testifying

as a lay witness can provide fact testimony. State v. McLean, 205 N.J. 438, 460


                                                                               A-0976-18
                                        17
(2011). A lay "witness must have actual knowledge, acquired through his or her

senses, of the matter to which he or she testifies." State v. LaBrutto, 114 N.J.

187, 197 (1989).

      Once a video is established as relevant, it is generally admissible under

N.J.R.E. 801(e). State v. Wilson, 135 N.J. 4, 16 (1994). "The witness need not

have witnessed the crime or been present when the photograph or video

recording was made in order to offer admissible testimony." State v. Sanchez,

247 N.J. 450, 469 (2021).

      Where a party does not object, we review the trial court's admission of

testimony or evidence under the plain error standard. See State v. Bueso, 225

N.J. 193, 202-03 (2016). Plain error is defined as "legal impropriety . . .

prejudicially affecting the substantial rights of the defendant and sufficiently

grievous to justify notice by the reviewing court and to convince the court that

of itself the error possessed a clear capacity to bring about an unjust result."

State v. Hock, 54 N.J. 526, 538 (1969). "To determine whether an alleged error

rises to the level of plain error, it 'must be evaluated "in light of the overall

strength of the State's case."'" State v. Singh, 245 N.J. 1, 13-14 (2021) (quoting

State v. Sanchez-Medina, 231 N.J. 452, 468 (2018)).




                                                                            A-0976-18
                                       18
      Recently, the Court held a defendant's parole officer could provide

testimony identifying the defendant from a photograph still of a surveillance

video. Sanchez, 247 N.J. at 458-59. The Court found the following factors

relevant to whether to admit the testimony: 1) the nature, duration, and timing

of the witness's contacts with the defendant; 2) if there has been a change in the

defendant's appearance since the offense at issue; 3) whether there are additional

witnesses available to identify the defendant at trial; and 4) the quality of the

photograph or video. Id. at 472-73.

      Pursuant to these principles, we perceive no reversible error in allowing

Arroyo to testify regarding what he observed in the surveillance video. We note

defendant never objected to the admission of the video evidence. Even so,

Arroyo's testimony established he knew defendant from prior interactions in the

community and he tied this knowledge to his observations of the video by

identifying defendant's tattoo and unique walk. Arroyo also testified regarding

defendant's facial hair, which corroborated defendant's passport picture. As the

lead detective, Arroyo's explained how he identified defendant and provided a

rational basis for his testimony. The Sanchez factors were met. Moreover, the

testimony was relevant and not prejudicial because it was corroborated by other

evidence and the overall strength of the State's case.


                                                                            A-0976-18
                                       19
                                        B.

      N.J.R.E. 403 excludes relevant evidence when "its probative value is

substantially outweighed by the risk of . . . undue prejudice . . . ." Trial courts

have considerable discretion when deciding to exclude potentially prejudicial

evidence. State v. McDougald, 120 N.J. 523, 577-78 (1990). An abuse of

discretion occurs when the admission of prejudicial evidence prevents jurors

"from a reasonable and fair evaluation of the basic issue of guilt or innocence."

State v. Moore, 122 N.J. 420, 467 (1991) (quoting State v. Sanchez, 224 N.J.

Super. 231, 249-50 (App. Div. 1988)).

      The trial judge did not err when she ruled defendant could not elicit further

testimony of how Arroyo knew defendant.              Arroyo's limited testimony

explaining he knew defendant from the community was enough to provide a

rational basis to explain how he identified defendant using the other evidence

collected.   Delving further into the nature of Arroyo's interactions with

defendant would be irrelevant and prejudicial. Furthermore, the judge's curative

instruction to the jury following defense counsel's objection was timely and

appropriate. Jurors are expected to follow curative instructions. See State v.

Manley, 54 N.J. 259, 270 (1969).




                                                                             A-0976-18
                                       20
                                        II.

      Defendant argues the jury instruction on identification did not include

language on the factors that affect the reliability of eyewitness identification.

He claims the judge should have instructed the jury to consider whether Carrasco

knew defendant well enough to identify him; his opportunity to view the person

he recognized as defendant inside the lounge; Carrasco's degree of attention to

defendant inside the lounge; and whether viewing the surveillance video

affected his identification. He asserts this prevented the jury from evaluating

the reliability of Carrasco's out-of-court identification of defendant as the

shooter and deprived him of a fair trial.

      "Appropriate and proper charges to a jury are essential for a fair trial."

State v. Green, 86 N.J. 281, 287 (1981). However, we will not "reverse if an

erroneous jury instruction was incapable of producing an unjust result or

prejudicing substantial rights." State v. Lora, 465 N.J. Super. 477, 498 (2020)

(quoting Washington v. Perez, 219 N.J. 338, 351 (2014)).         We review the

challenged instruction in the context of the entire charge. State v. Simon, 161

N.J. 416, 477 (1999). All that is required is that the charge be accurate as a

whole. State v. Baum, 224 N.J. 147, 167 (2016).




                                                                           A-0976-18
                                       21
      "[I]nsofar as consistent with and modified to meet the facts adduced at

trial, model jury charges should be followed and read in their entirety to the

jury." State v. R.B., 183 N.J. 308, 325 (2005). "When a jury instruction follows

the model jury charge, although not determinative, 'it is a persuasive argument

in favor of the charge as delivered.'" State v. Whitaker, 402 N.J. Super. 495,

513-14 (App. Div. 2008) (quoting State v. Angoy, 329 N.J. Super. 79, 84 (App.

Div. 2000)). However, it is not enough to "simply to read the applicable

provision of the Criminal Code, define the terminology, and set forth the

elements of the crime," but instead, the court should "mold the instruction in a

manner that explains the law to the jury in the context of the material facts of

the case." State v. Concepcion, 111 N.J. 373, 379 (1988).

      "The appropriate time to object to a jury charge is 'before the jury retires

to consider its verdict.'" State v. Funderburg, 225 N.J. 66, 79 (2016) (quoting

R. 1:7-2). A defendant "waives the right to contest an instruction on appeal if

he does not object to the instruction." State v. Torres, 183 N.J. 554, 564 (2005)

(citing R. 1:7-2). Here, because the defense did not object after the charges were

read, but instead expressly agreed with them, our review is under a plain error

standard. Rule 2:10-2.




                                                                            A-0976-18
                                       22
      "[W]hen eyewitness identification is a 'key issue,' the trial court must

instruct the jury how to assess the evidence—even if defendant does not request

the charge." Sanchez-Medina, 231 N.J. at 466 (citing State v. Cotto, 182 N.J.

316, 325 (2005)). "[A] model identification charge should be given in every

case in which identification is a legitimate issue." State v. Davis, 363 N.J.

Super. 556, 561 (App. Div. 2003). Identification charges must p rovide the jury

"specific instruction[s] that provide[] appropriate guidelines to focus the jury's

attention on how to analyze and consider the trustworthiness of eyewitness

identification." State v. Cromedy, 158 N.J. 112, 128 (1999).

      Here, the trial judge proposed fashioning an identification charge based

on the model charge, excluding the "human factors" relating to the reliability of

identification set forth in Henderson9 because there were no eyewitnesses to the

murders. Defense counsel agreed the Henderson factors "d[id] not apply at all."

      The instructions given here were proper because the jury was told to assess

the reliability of the identifications through an assessment of the circumstances

of the identification. Carrasco was not an eyewitness who was testifying from

memory because he testified he recognized defendant by observing him inside



9
  In Henderson, the Court addressed the variables that affect human memory.
208 N.J. at 245-48.
                                                                            A-0976-18
                                       23
the club, but did not identify defendant as the shooter until he viewed the video.

Therefore, rather than focus on memory, the instructions allowed the jury to

assess the reliability of Carrasco's identification inside the club and via the

video. Furthermore, there was no evidence Carrasco was subject to suggestive

procedures or that he knew defendant was already arrested at the time of his

identification. Therefore, Henderson variables did not apply and the instruction

did not constitute plain error.

                                       III.

        Defendant argues the judge erred in ordering consecutive sentences

because she relied on State v. Carey, where a defendant received consecutive

sentences after he was convicted of vehicular homicide and assault by auto for

striking multiple victims with his car. 168 N.J. at 419-20. Defendant argues

Carey is inapplicable because the judge justified the consecutive sentences, in

part, by likening a single bullet he fired striking multiple victims to the motor

vehicle in Carey. Defendant also argues his sentence should be remanded to

consider his youth as a mitigating factor, N.J.S.A. 2C:44-1(b)(14).

      "Appellate review of a criminal sentence is limited; a reviewing court

decides whether there is a 'clear showing of abuse of discretion.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (quoting State v. Whitaker, 79 N.J. 503, 512


                                                                            A-0976-18
                                       24
(1979)). We will affirm the sentence unless: (1) the trial court did not follow

the sentencing guidelines; (2) the aggravating and mitigating factors were not

supported by the record; (3) the sentence shocks the judicial conscience. Ibid.

      In Carey the Court stated: "Crimes involving multiples deaths or victims

who have sustained serious bodily injuries represent especially suitable

circumstances for the imposition of consecutive sentences." 168 N.J. at 428.

"[T]hat principle resonates most clearly in cases in which a perpetrator

intentionally targets multiple victims (e.g., a double murder or robbery) . . . ."

Id. at 429. Moreover, culpability may be influenced "by the number of victims

killed or caused to sustain serious bodily injuries the singular criminal event

generates." Ibid.

      Here, defendant fired a gun more than once. The fact that one bullet found

two victims does not convince us the trial judge should have withheld a

consecutive sentence because defendant did not fire at three separate targets.

The trial judge did not abuse her discretion by considering the number of victims

since defendant killed two people and injured a third. The sentence is sound in

all other respects; the judge properly applied and analyzed the aggravating and

mitigating factors and the Yarbough factors.




                                                                            A-0976-18
                                       25
      Defendant's argument his sentence should be remanded to consider

N.J.S.A. 2C:44-1(b)(14) lacks merit. This factor is applied prospectively or

where a matter has been remanded for resentencing. State v. Bellamy, 468 N.J.

Super. 29, 48 (App. Div. 2021).

                                       IV.

      In his pro se brief, defendant asserts there was insufficient evidence to

support a conviction because there was no physical evidence linking him to the

crime and the video evidence was grainy. Defendant argues the following errors

cumulatively warrant a reversal: 1) Arroyo testified he could identify defendant

from a DVD, but not the lounge owner's phone which contained the same

footage; 2) the judge admitted the video into evidence even though the witness

who transcribed it could not authenticate it; 3) the judge allowed a witness to

testify who was not on the witness list; 4) the judge failed to instruct Hoornaert

to answer questions in a yes or no format and permitted him to testify in narrative

fashion; and 5) Rodriguez's testimony differed from his report regarding

defendant's statement to Solano because Rodriguez "claims to have heard

[defendant] incriminate himself, but then asked another officer to write the

report."




                                                                             A-0976-18
                                       26
      Defendant also argues the judge erred by not granting his motion for a

new trial based on newly discovered evidence regarding promises made to

Hoornaert and Williams. He contends the State did not adhere to the Attorney

General's directive on the reliability of jailhouse informant testimony and did

not comply with its discovery obligation under the directive.

                                       A.

      Where a defendant asserts there was insufficient evidence to convict, we

ask

            whether, viewing the State's evidence in its entirety, be
            that evidence direct or circumstantial, and giving the
            State the benefit of all its favorable testimony as well
            as all of the favorable inferences which reasonably
            could be drawn therefrom, a reasonable jury could find
            guilt of the charge beyond a reasonable doubt.

            [State v. Reyes, 50 N.J. 454, 459 (1967) (citing State v.
            Fiorella, 36 N.J. 80, 90-91 (1961)).]

"In considering circumstantial evidence, we follow an approach 'of logic and

common sense.     When each of the interconnected inferences [necessary to

support a finding of guilt beyond a reasonable doubt] is reasonable on the

evidence as a whole, judgment of acquittal is not warranted.'" State v. Jones,

242 N.J. 156, 168 (2020) (alteration in original) (quoting State v. Samuels, 189

N.J. 236, 246 (2007)).


                                                                          A-0976-18
                                      27
      Here, there was ample evidence to support defendant's conviction on all

the charges. The State adduced testimony from over twenty witnesses, including

a victim, club patrons, club employees, detectives, police officers, medical

experts, identification witnesses, and jailhouse informants.       The State also

provided physical evidence, including defendant's clothing from the night of the

incident, his sneakers, phone, and passport. Surveillance footage and stills from

the video were also provided to the jury.

                                        B.

      Error that may be harmless by itself, when combined with another error,

may have a "cumulative effect [that] can cast sufficient doubt on a verdict to

require reversal." State v. Jenewicz, 193 N.J. 440, 473 (2008). "Where the

aggregation of legal errors renders a trial unfair, a new trial is required." State

v. T.J.M., 220 N.J. 220, 238 (2015). A new trial is not needed however, "where

no error was prejudicial[,] and the trial was fair." Ibid. (quoting State v. Weaver,

219 N.J. 131, 155 (2014)). Our Supreme Court has stated, "no trial can ever be

entirely free of even the smallest defect. Our goal, nonetheless, must always be

fairness. A defendant is entitled to a fair trial but not a perfect one." Weaver,

219 N.J. at 155 (quoting State v. Wakefield, 190 N.J. 397, 537 (2007)).




                                                                              A-0976-18
                                        28
      We reject defendant's assertion there was cumulative error warranting

reversal. Defendant's attack on Arroyo's testimony was a credibility issue for

the jury to decide. When a witness could not authenticate the video, the State

called a different witness to authenticate it. The statement Rodriguez heard and

instructed Ortiz to put in his report was properly admitted as a statement by a

party opponent and did not constitute reversible error. 10 Hoornaert testified in

narrative fashion briefly and only once.         We are unconvinced there was

reversible error let alone cumulative error warranting a reversal.

                                         C.

      "A jury verdict rendered after a fair trial should not be disturbed except

for the clearest of reasons." State v. Ways, 180 N.J. 171, 187 (2004). A motion

for new trial "is decided in the court's discretion in light of the credible evidence

and with deference to the trial judge's feel for the case and observation of

witnesses." State v. Terrell, 452 N.J. Super. 226, 268-69 (App. Div. 2016).

      Newly discovered evidence warrants granting a new trial when it is:

             (1) material to the issue and not merely cumulative or
             impeaching or contradictory; (2) discovered since the
             trial and not discoverable by reasonable diligence
             beforehand; and (3) of the sort that would probably
             change the jury's verdict if a new trial were granted.

10
   This appears to be defendant's argument the judge improperly allowed a
witness to testify who was not on the witness list.
                                                                               A-0976-18
                                        29
            [Carter, 85 N.J. at 314.]

"A motion for a new trial upon the ground of newly discovered evidence is not

favored and should be granted with caution by a trial court since it disrupts the

judicial process." State v. Conway, 193 N.J. Super. 133, 171 (App. Div. 1984).

      On October 9, 2020, the Attorney General issued a directive regarding the

testimony of jailhouse informants, which took effect November 1, 2020. Off.

of the Att'y Gen., Directive No. 2021-11, Directive Regarding Testimony of

Jailhouse Informants, (2021). The directive outlines steps the prosecution must

take before calling jailhouse informants as witnesses, including informing the

County Prosecutor or Director of "[a]ny benefit offered or provided to a

jailhouse informant, or that may be offered to the jailhouse informant in the

future, in connection with the jailhouse informant's testimony against the

defendant[.]" Id. at 2.

      The Directive was inapplicable here because it became effective after the

judge decided the motion for a new trial. Moreover, the trial judge's decision to

deny defendant new trial was not error, and we affirm for the reasons expressed

in the trial judge's thorough and well-reasoned opinion.




                                                                           A-0976-18
                                        30
                                        V.

      Finally, to the extent we have not addressed an argument raised on appeal

it is because it lacks sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(2).

      Affirmed.




                                                                             A-0976-18
                                       31